Title: To George Washington from Frederick Weissenfels, 18 May 1782
From: Weissenfels, Frederick
To: Washington, George


                        
                            Sir,
                            Fish Kill May 18th 1782
                        
                        I beg leave to aquaint your Exellency, that the distance, from the Cats Kill Mountains Where the
                                Rigth of my Gaurd Comences, to Pienbeek is Senventy three Miles, to Gaurd that
                            distance, I Expect to have about 300 Men, Excluse of a party of one Captain one Subaltren and 30 Men at Orange Town, and
                            one Captain two Subaltren and 50 Men, at Bedford in West Chester County, Which disposition of The Levies (Exept those
                            raised in Dutches County Who are to be Considered as a quota for the Continental line) remains, until your Exellency
                            Schould please to order it otherwise—I Presume with Submission, that a quantity of Provisions for the above mentioned Post
                            may be Sent to Kingston, and there delivered, to a person appointed, for that purpose by the Governor of the State, the
                            Bedford Party, to be Suplied by the nearest Post, of the Continental Line and orange Town at Kings Ferry, Which to
                            accomplish, I hope for your Exellencys order.
                        My indisposition prevents me the honor of Waiting on your Exellency and have Sent Captain White of my
                            Regiment to present with this, a Return for amunition an ordre to Suply the Troops, which are emmeadiately to be Emploid
                            on the Westren Frontiers. I have the honor with great Respect to be Your Exellencys Most obiedent most humble Servant
                        
                            Fred: Weissenfels
                        
                    